DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I: Claims 1-12, drawn to a method for determining an imaging modality, classified in A61B 5/7264.
II: Claim 13, drawn to a non-transitory computer readable medium, classified in A61B 6/5211.
III: Claims 14-15, drawn to a system for determining an imaging modality comprising a memory and a controller, classified in G16H 30/40.
IV: Claim 16, drawn to an imaging system, classified in A61B 5/7292.

Please note that If applicant elects group I, an additional species must be elected as noted below in the species section…

The inventions are independent or distinct, each from the other because:
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case process as claimed can be practiced by another and materially different apparatus or by hand since it does not require the particular components of the apparatus claims. The apparatus . 

Inventions I and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case process as claimed can be practiced by another and materially different apparatus or by hand since it does not require the particular components of the apparatus claims. The apparatus discloses the components: “a medical imaging modality … set one or more parameters …” etc. in claim 16, which are not disclosed in the process of claim 1.

Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case process as claimed can be practiced by another and materially different apparatus or by hand since it does not require the particular components of the apparatus claims. The apparatus discloses the component: “a non-transitory computer readable medium” in claim 13, which is not disclosed in the process of claim 1.

II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case process as claimed can be practiced by another and materially different apparatus or by hand since it does not require the particular components of the apparatus claims. In this case, Invention II is distinct from invention III because invention II discloses a “non-transitory computer readable medium” which is not disclosed in invention III. Instead, invention III discloses a system with a memory which is distinct from a non-transitory computer readable medium. Therefore, the inventions are distinct. 

Inventions II and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case process as claimed can be practiced by another and materially different apparatus or by hand since it does not require the particular components of the apparatus claims. In this case, Invention II is distinct from invention IV because it discloses a “non-transitory computer readable medium” which is not disclosed in invention IV. Instead, Invention IV mentions an imaging system which is distinct from a computer readable medium. Therefore, the inventions are distinct. 

III and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case process as claimed can be practiced by another and materially different apparatus or by hand since it does not require the particular components of the apparatus claims. In this case, Invention III is distinct from Invention IV because invention III discloses “a memory … a controller” which is not disclosed in other Invention IV. Instead, Invention IV it discloses “a medical imaging modality” which is not disclosed in other invention III and is distinct.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

If applicant elects group I, an additional species must be elected. This application contains claims directed to the following patentably distinct species:
Species A: The embodiment which corresponds to the information comprising interfering influences within images of the examination object that were previously produced 
Species B: The embodiment which corresponds to the information comprising at least one of a movement trajectory, respiration curve, ECG curve, pulse rate, number of attempts, number of communication connections or number of repetitions during a preliminary examination (see specification PGPUB ¶ [0024]) corresponding to claim 6.

The species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of such species. Specifically, species A discloses information comprising interfering influences within images, while species B discloses the information comprising at least one of a movement trajectory, respiration curve, ECG curve, pulse rate, number of attempts, number of communication connections or number of repetitions during a preliminary examination. These components of information are mutually exclusive because “interfering influences” and “movement trajectory, respiration curve, ECG curve, pulse rate, number of attempts, number of communication connections or number of repetitions” are separate and unrelated components, which cannot be incorporated in combination.  There is also a search burden for the examiner since the respective components involve unrelated topics, would require separate art and a separate search. In addition, these species are not obvious variants of each other based on the current record.

After election of either species A or species B, applicant must additionally elect one of the following species below:

Species ii: The embodiment which corresponds to classification results comprising: numerical value corresponding to quality, numerical value indicative of a degree, implant type, geometrical extent of an implant and recommendation (see specification PGPUB ¶ [0028]) corresponding to claim 7.

The species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of such species. Specifically, species i discloses classification results comprising at least one of: classifying movement artifacts, classifying one or more implants or capturing information from an operator, while species ii discloses classification results comprising: numerical value corresponding to quality, numerical value indicative of a degree, implant type, geometrical extent of an implant and recommendation. These components recite mutually exclusive characteristics because, for example, “classifying movement artifacts as the interfering influences in images … by a convolutional neural network” disclosed in species i is separate and unrelated to “numerical values”, and cannot be used in combination. There is also a search burden for the examiner since the respective components involve unrelated topics, would require separate art and a separate search.  In addition, these species are not obvious variants of each other based on the current record.


There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN NIKOLAOS LOMIS whose telephone number is (571)272-4657.  The examiner can normally be reached on Monday-Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN NIKOLAOS LOMIS/             Examiner, Art Unit 3793                                                                                                                                                                                           
/SERKAN AKAR/             Acting Supervisory Patent Examiner of Art Unit 3793